Detailed Action

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2022 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to claim(s) 1 and 12 has/have been considered but are moot in view of new ground(s) of rejection.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-2 and 5-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Govindaraj et al. (US-2015/0316904) in view of Staveley et al (US-6,973,491), Konetschny et al. (WO-97/20447) and Kuroiwa (US-9,680,969).

In regards to claim 1, Govindaraj teaches a method for remote monitoring of a production plant wherein the production plant is a packaging plant [fig. 4, par. 0001 L. 5-9, par. 0058 L. 1-4, par. 0061 L. 3-6]. Govindaraj teaches that the packaging plant has a plurality of working units and a data collection device, to which the plurality of working units are connected for data transmission, the method comprising collecting, by the data collection device data relevant for the plurality of working units [fig. 4 element 22 (data collection device) and 76/78 (plurality of working units), par. 0058 L. 4-13, par. 0061 L. 3-12, par. 0063 L. 1-5, par. 0064 L. 1-7]. 
Also, Govindaraj teaches that the method comprises transmitting, by a data transmission device, the data relevant for the plurality of working units from the data collection device to central station [fig. 18 element 274, par. 0165, par. 0170]. However, Govindaraj does not teach that the central station stores the received data (is a data recording device), that different amounts of data can be transmitted to different users, and that the transmission device merely transmits a partial amount of data. 
On the other hand, Staveley teaches that the central station receiving the data from the data collection device can store the received data for later access [fig. 1 elements 14 (central station) and 20 (data collection device), col. 3 L. 47-59, col. 5 L. 46-49]. This teaching means that the central station is data recording device that permits data access. Also, Staveley teaches that the data stored at the data recording device can be accessed by a plurality of users that can access to part of the data, wherein the part of data that a user can access can be configured by an administrator or can be requested by a user [see Staveley col. 11 L. 26-30, L. 34-39 and L. 42-54]. This teaching means that different amounts of the data relevant for the plurality of working units are transmitted to different receivers, and the method comprises determining, based at least partially on input of a user, which amounts of the data relevant for the working units are transmitted to which receiver. Furthermore, Staveley teaches that the data collection device can store reduced data or full data for transmission to the data recording device, and the data collection device transmits the reduced data when reduced data and full data are available for transmission [see Staveley col. 8 L. 55-59, col. 9 L. 20-24]. This teaching means that the data transmission device merely transmits reduced data (a partial amount of the data relevant for the plurality of working units).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Staveley’s teachings of storing the data at the central station, of transmitting only parts of the data to different receivers and of a data collection device merely transmitting a partial amount of data in the method taught by Govindaraj because transmission of only portions of data from the data collection device and from the server to the receivers will permit to reduce the amount of bandwidth used to transmit data from the data collection device and from the data recording device to the receivers. Also, the storage of data at the server will permit a user to have access to the working unit data from any location at any time.
The combination of Govindaraj and Staveley teaches that the data from the working units is transmitted to the data collection device [see Govindaraj par. 0058 L. 4-13, par. 0061 L. 3-12, par. 0063 L. 1-5, par. 0064 L. 1-7]. This teaching means that the working units are connected to the data collection device for data transmission. However, the combination does not teach that the connection is a partial connection or an intermittent connection.
On the other hand, Konetschny teaches that a device can send data to a collector using an intermittent connection [abstract 1-7].
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Konetschny’s teachings of using an intermittent connection to transmit data to the collector in the method taught by the combination because an intermittent connection will permit the working unit to transmit its data reliable without the need to have a permanent connection with the data collection device.
The combination of Govindaraj, Staveley and Konetschny teaches that the data transmission device merely transmits a partial amount of the data relevant for the plurality of working units [see Staveley see Staveley col. 8 L. 55-59, col. 9 L. 20-24]. However, the combination does not teach that the partial amount of data can be configured by the user.
On the other hand, Kuroiwa teaches that data transmitted from a data collection device only includes portions of the data requested by a user [fig. 1 element 300 (data collection device), col. 10 L. 35-40 and L. 38-60, col. 11 L. 19-30, col. 14 L. 46-50, col. 15 L. 58-62, col. 16 L. 57-60]. This teaching means that a user selects the portion of the data that is transmitted from the data collection device. In other words, the partial amount of data transmitted by the data collection device can be configured by the user.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Kuroiwa’s teachings of letting a user request the data transmitted from the data collection device in the method taught by the combination because it will permit a user to control what data is transmitted from the data collection device and reduce the amount of data transmitted by the data collection device thereby reducing the amount of bandwidth used for data transmission.

In regards to claim 2, the combination of Govindaraj, Staveley, Konetschny and Kuroiwa, as applied in claim 1 above, further teaches that the transmission of the data relevant for the plurality of working units from the data collection device to the data recording device takes place via internet [see Staveley fig. 1 element 16].  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use Staveley’s teachings of using the internet to transmit data from the data collection device to the data recording device in the method taught by the combination because the internet provides reliable communication and it is easy to implement.

In regards to claim 5, the combination of Govindaraj, Staveley, Konetschny and Kuroiwa, as applied in claim 1 above, further teaches that the data collected by the data collection device is stored locally and at the data recording device [see Govindaraj par. 0053 L. 24-26, see Staveley col. 3 L. 54-57, col. 10 L. 26-32]. This teaching means that the data is stored at least intermittently.  

In regards to claim 6, the combination of Govindaraj, Staveley, Konetschny and Kuroiwa, as applied in claim 1 above, further teaches that at least one amount of collected data is data from at least one working unit measured by measuring devices [see Govindaraj par. 0061 L. 1-12].  

In regards to claim 7, the combination of Govindaraj, Staveley, Konetschny and Kuroiwa, as applied in claim 1 above, further teaches that the plant is arranged at a first geographical location and the data recording device is at a second geographical location which is different from the first geographical location [see Govindaraj fig. 18 elements 12 and 274, see Staveley fig. 1 elements 12 and 14].  

In regards to claim 8, the combination of Govindaraj, Staveley, Konetschny and Kuroiwa, as applied in claim 7 above, further teaches that an amount of data can be accessed by a user via internet [see Staveley col. 11 L. 26-30, L. 34-39 and L. 42-54]. This teaching means that the user can access the amount of data anywhere in the world including the first geographical location. This teaching means that the an amount of data can be output to the first geographical location when the user is at the first geographical location.  

In regards to claim 9, the combination of Govindaraj, Staveley, Konetschny and Kuroiwa, as applied in claim 1 above, further teaches that the data relevant for the plurality of working units are selected from raw data and aggregated data [see Govindaraj par. 0108 L. 7-9, par. 0139 L. 5-10, par. 0165 L. 4-7].
The combination does not explicitly recite that the data comprises all the claimed types of data from the clamed group. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have modified the system taught by the combination in order to include all the claimed data from the claimed group because it will permit a user and the system to have a better understanding of the state of the working units.   

In regards to claim 10, the combination of Govindaraj, Staveley, Konetschny and Kuroiwa, as applied in claim 1 above, further teaches that at least one of the plurality of working units is selected from a group of working units which includes sterilizing devices for plastic bottles, filling devices for filling containers, labeling devices for labeling containers and closing devices for closing containers [see Govindaraj par. 0058, par. 0060].
The combination does not explicitly recite that the working unit is selected from all the claimed types of working units from the clamed group. However, one of ordinary skill in the art, before the effective filing date of the claimed invention, would have modified the system taught by the combination in order to monitor any type of working unit inside a packaging plant including the all claimed types of working units because it will permit a user and the system to have a better understanding of the state of any type of working unit in a packaging plant.   

In regards to claim 11, the combination of Govindaraj, Staveley, Konetschny and Kuroiwa, as applied in claim 1 above, further teaches that only specific data are transmitted from the data transmission device to the data recording device [see Kuroiwa fig. 1 element 300 (data collection device), col. 10 L. 35-40 and L. 38-60, col. 11 L. 19-30, col. 14 L. 46-50, col. 15 L. 58-62, col. 16 L. 57-60].

In regards to claim 12, the combination of Govindaraj, Staveley, Konetschny and Kuroiwa, as shown in claim 1 above, teaches a method using the claimed system. Therefore, the combination also teaches the claimed system.  

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN D BALSECA whose telephone number is (571)270-5966.  The examiner can normally be reached on 6AM-4PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HAI PHAN can be reached on (571)272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANKLIN D BALSECA/Examiner, Art Unit 2685